Chapman, C. J.
The fact that a libel for divorce was pending, in favor of the prisoner’s husband against her, was in itself immaterial. It became material merely because it explained the threats which she made against witnesses, by showing to what subject they had reference. For this purpose, the mere fact of its pendency, or contemplated pendency, was all that was pertinent. Its final disposition, after the murder, was not perti nent.
*5If the threats were made a short time before its commencement, but at a time when she expected it would be commenced, or while it was pending, they would tend to show her disposition towards the deceased, and a motive for destroying him. It would be the same if the threats included other persons, if they also included him. Exceptions overruled.